

ADDENDUM TO THE CHANGE-IN-CONTROL SEVERANCE AGREEMENT
This Addendum to the Change-in-Control Severance Agreement is made and entered
into between Norwood Financial Corp. (the "Company"), Wayne Bank ("Bank") and
Robert J. Mancuso (the "Executive") as of this 16th day of January, 2018.
WHEREAS, the Company, the Bank and the Executive have previously entered into a
Change-in-Control Severance Agreement, dated January 23, 2013 (the "Agreement"),
providing for the payment of severance benefits to the Executive in the event of
a change-in-control of the Company and the Bank; and
WHEREAS, The Agreement is scheduled to expire on January 23, 2018, and the
parties desire to extend the term of the Agreement for a new five year period;
and
WHEREAS, Section 13 of the Agreement provides that amendments to the Agreement
may be made in writing and signed by all parties,
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged:
1. Section 5 of the Agreement is hereby amended by the inclusion of the
following sentence at the end of Section 5, as follows:
"Notwithstanding anything herein to the contrary, the Term of this Agreement
shall be extended for the period from January 23, 2018 through January 23, 2023,
except as may be extended beyond that date by future action of the parties."
2. The first sentence of Section 3 of the Agreement is hereby amended and
restated in its entirety, as follows:
"If the Employee becomes entitled to collect severance benefits pursuant to
Section 2 hereof, the Employee shall receive from the Bank an amount equal to
two times the base salary as of the employee's date of hire and subsequently as
of the last date of the prior calendar year preceding the Change in Control, but
in no event more than Code §280G Maximum."
3. Except as set forth herein, such Agreement shall remain in full force and
effect as in effect as of the date of this Addendum.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first hereinabove written.



 
Wayne Bank
         
By:
 
/s/ Lewis J. Critelli
     
Lewis J. Criteli
 
Its:
 
President and Chief Executive Officer
         
Norwood Financial Corp.
         
By:
 
/s/ Lewis J. Critelli
     
Lewis J. Critelli
 
Its:
 
President and Chief Executive Officer
                     
/s/ Robert J. Mancuso
     
Robert J. Mancuso
     
Executive Vice President and
     
Chief Operating Officer


